Citation Nr: 0615490	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-03 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for right ear 
hearing loss, currently assigned a noncompensable evaluation.

2.  Entitlement to an increased evaluation for residuals of a 
perforation of the right tympanic membrane, currently 
assigned a noncompensable evaluation.

3.  Entitlement to an increased evaluation for tinnitus, 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2003, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the veteran submitted private medical records 
to the Board, and in a May 2006 statement he indicated 
through his representative that he waived the RO's initial 
consideration of the evidence.  Therefore, the Board will 
consider the newly obtained evidence and proceed with a 
decision.

The Board acknowledges the veteran's contention that his 
claim for an increased evaluation for right ear hearing loss 
is inextricably intertwined with his claim for service 
connection for left ear hearing loss.  However, as will be 
discussed below, the Board notes that the provisions of 38 
C.F.R. § 3.383(a)(3) provide for special consideration for 
paired organs and extremities and permit the Board to 
consider the left ear as constructively service-connected.  
The regulations provide that where hearing impairment in one 
service-connected ear is compensable to a degree of 10 
percent or more, the nonservice-connected ear will be treated 
as if it were service-connected.  As such, a determination as 
to whether the veteran is entitled to service connection for 
left ear hearing loss will not affect the outcome of his 
current claim for an increased evaluation.  

Further, since the Board's current decision with respect to 
the evaluation of the veteran's hearing loss is entirely 
favorable to the veteran, the Board will proceed with a 
decision on the issue of entitlement to an increased 
evaluation for right ear hearing loss without additional 
delay.  Service connection for left ear hearing loss was 
denied in a March 1995 Board decision.  The veteran's 
representative has requested reconsideration of the March 
1995 Board decision as to this issue.  That matter will be 
addressed separately since the Board determines that 
resolution of that matter is not inextricably intertwined 
with the current rating issue in this decision.  

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board that concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The VA 
Secretary disagrees with the Court's decision in Smith and 
has appealed the decision to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  In 
pertinent part, claims affected by the stay include all 
cases in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought.  The claim in 
this case was filed prior to June 2003.  Consequently, the 
issue of an increased rating for tinnitus in this case is 
affected by the stay.  Once a final decision is reached in 
the Smith case, the adjudication of the affected tinnitus 
cases will be resumed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is in effect for right ear hearing 
loss.

3.  The service-connected right ear is compensable to a 
degree of 10 percent or more.

4.  The veteran's left ear is hearing impaired for Department 
of Veterans' Affairs purposes.

5.  The veteran manifests Level XI hearing loss in both his 
service-connected right ear and his nonservice-connected left 
ear.

6.  The veteran is in receipt of the maximum schedular 
evaluation for residuals of a perforation of the right 
tympanic membrane, and this disability is not shown to 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for the 
veteran's service-connected right ear hearing loss disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.383(a)(3), 3.385, 4.85, 4.86, Diagnostic Code 
6100 (2005).

2.  The criteria for a compensable evaluation for residuals 
of a perforation of right tympanic membrane perforation have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.84, Diagnostic Code 6211 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

With respect to the issue of entitlement to an increased 
evaluation for right ear hearing loss, the Board concludes in 
the decision below that the veteran is entitled to a 100 
percent disability evaluation.  As such, the Board has 
granted the veteran's claim for an increased evaluation for 
right ear hearing loss, and therefore, the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.

Moreover, with respect to the issue of entitlement to an 
increased evaluation for residuals of a perforation of the 
right tympanic membrane, the Board acknowledges that the 
veteran has not been adequately notified of the laws and 
regulations regarding his claim.  However, the Board further 
notes that any deficiencies in satisfying the requirements of 
the VCAA will not affect the outcome because this is 
essentially a case where the law and not the evidence is 
dispositive.  As will be discussed below, the veteran is 
already in receipt of the maximum schedular rating available 
for the disability, and therefore, the Board has determined 
that there is no legal entitlement to the claimed benefits as 
a matter of law.  

The notice provisions and duty to assist provisions of the 
VCAA are not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
See Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, not factual evidence, is dispositive).  Therefore, 
the Board finds that under the facts and circumstances of 
this case no further action is necessary under the VCAA.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

I.  Right Ear Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
unilateral hearing loss range from noncompensable to 10 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second. The rating schedule 
establishes 11 auditory acuity Levels, designated from Level 
I for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85 and included in the February 
2002 Statement of the Case) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the Statement 
of the Case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level V and the poorer ear had a 
numeric designation of Level VII, the percentage evaluation 
is 30 percent.  38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  Also, 38 C.F.R. § 4.86(b) further provides that 
when the puretone threshold is 30 decibels or less at 1,000 
hertz and 70 decibels or more at 2,000, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or VIa, whichever results in 
the higher numeral.  That numeral will then be evaluated to 
the next higher Roman numeral.

In this case, the veteran is service-connected for only one 
ear.  As such, this circumstance is evaluated under the 
paired organ exception.  Where there is total deafness in one 
ear that is service-connected and total deafness in the 
nonservice-connected ear, the veteran shall be paid a rate of 
compensation as if the combination of the two disabilities 
was the result of a service-connected disability.  See 38 
U.S.C.A. § 1160(a)(3) (West 2002); 38 C.F.R. § 3.383(a)(3) 
VAOPGCPREC 32-97.

However, the Veterans Benefits Act of 2002, Pub. L. No. 107- 
330, section 103, amended 38 U.S.C.A. §1160(a)(3), by 
deleting the requirement for total deafness in the service-
connected ear and inserting deafness compensable to a degree 
of 10 percent or more.  The amendment also deleted the words 
total deafness for the nonservice-connected ear and inserted 
the word deafness.

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004.  (The 
regulatory change was promulgated after the case was last 
reviewed by the RO, but the veteran is entitled to 
application of the liberalizing change since the change 
became effective during the course of his appeal.)  The 
effective date of the change is December 6, 2002.  See 69 
Fed. Reg. 48,148-48,150 (August 9, 2004).  The rule change 
noted that the term deafness was not defined.  Accordingly, 
VA established that in order to apply the paired organ 
exception, there must be a service-connected hearing 
impairment in one ear to a degree of 10 percent or more.  As 
to the nonservice-connected ear, VA determined that there 
must be hearing loss, as defined by 38 C.F.R. § 3.385, to 
constitute a hearing impairment as contemplated by the 
statute.  The result of the amendment is that a veteran must 
have a service-connected hearing impairment of 10 percent or 
more, and a hearing impairment in the nonservice-connected 
ear that meets the criteria at 38 C.F.R. § 3.385 (the 
definition of a hearing loss disability for VA purposes) 
before both ears may be considered in deriving the level of 
disability.  If the service-connected ear is rated at less 
than 10 percent, then the nonservice-connected ear is still 
rated as Level I or noncompensable regardless of the level of 
hearing impairment.  See 69 Fed. Reg. 48,149-48,150; 38 
C.F.R. § 4.85(f) (2004).

The September 2002 VA examination report includes speech 
discrimination scores, but does not provide the puretone 
threshold average.  Similarly, private medical records dated 
in May 2004 do not contain the audiometric findings, and a 
November 2002 VA examination report lists each of the 
puretone thresholds, except for the puretone threshold at 
3000 Hertz.  As such, these examination reports do not 
include all the requisite findings necessary to determine the 
severity of the veteran's right ear hearing loss.  Therefore, 
they cannot be used to decide whether the veteran is entitled 
to an increased evaluation.

The veteran's hearing impairment in his nonservice-connected 
left ear meets the criteria set forth at 38 C.F.R. § 3.385.  
In addition, the medical evidence of record, namely the July 
2003 VA examination report, shows that the veteran's service-
connected right ear hearing loss warrants a 10 percent 
disability evaluation when rated alone.  Therefore, both ears 
are appropriately considered in deriving the level of 
disability pursuant to 38 C.F.R. § 3.383.  

The September 2000 VA examination report indicates that the 
veteran had an average puretone threshold of 77.5 decibels in 
his right ear and 73.75 decibels in his left ear.  His speech 
discrimination scores were 36 percent in his right ear and 40 
percent in his left ear.  These findings correspond to Level 
IX hearing loss in both his right and left ears, which 
results in a 0 percent disability evaluation because the 
service-connected left ear, evaluated alone, would be 
noncompensable (Levels X and XI provide the only compensable 
ratings under Table VII for hearing loss in one service-
connected ear).  Also, the amendments for paired organs under 
the Veterans Benefits Act of 2002 were not in effect at this 
time.  

The July 2003 VA examination report documents the veteran as 
having an average puretone threshold of 83.75 decibels in his 
right ear and 73.75 decibels in his left ear.  His speech 
discrimination scores were 28 percent in his right ear and 16 
percent in his left ear.  These findings correspond to Level 
XI hearing loss in both of his ears.  When those values are 
applied to Table VII, they result in a 100 percent disability 
evaluation.

Private medical records dated in October 2004 indicate that 
the veteran had a puretone threshold of 75 decibels 
bilaterally, and his speech discrimination scores were 40 
percent in his right ear and 32 percent in his left ear.  
These values correspond to Level IX in his right ear and 
Level XI in his left ear.  This again would not result in a 
compensable evaluation because the service-connected right 
ear, evaluated alone, is noncompensable at Level IX under 
Table VII and the paired organ exception would not be for 
consideration.

Based on the foregoing, the Board finds that the July 2003 VA 
examination report is most favorable to the veteran.  
Therefore, resolving the equipoise rule or reasonable doubt 
in favor of the veteran, the Board concludes that he is 
entitled to a 100 percent disability evaluation for his 
service-connected right ear hearing loss, taking into account 
the hearing loss in the left ear now legally authorized to be 
considered for rating purposes under the facts of this case.  

II.  Residuals of a Perforation of the Right Tympanic 
Membrane

The veteran's right tympanic membrane perforation is 
currently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6211.  A noncompensable 
evaluation is the only rating available under Diagnostic Code 
6211.  Consequently, the veteran is not entitled to an 
increased or compensable rating for this disability.  The 
Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) in regard to extraschedular evaluation, but 
finds no evidence that the tympanic membrane perforation has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for right ear hearing loss 
is granted.

Entitlement to a compensable evaluation for residuals of a 
perforation of the right tympanic membrane is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


